Citation Nr: 1100766	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  03-15 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
a left knee medial meniscus tear (left knee disability), prior to 
March 16, 2009. 

2.  Entitlement to a rating in excess of 10 percent for a left 
knee disability, from March 16, 2009. 

3.  Entitlement to a separate compensable rating for left knee 
instability.

4.  Entitlement to an initial rating in excess of 10 percent for 
residuals of a head injury, prior to October 23, 2008. 

5.  Entitlement to a rating in excess of 10 percent for residuals 
of a head injury, from October 23, 2008.

6.  Entitlement to service connection for bilateral hearing loss. 

7.  Entitlement to service connection for tinnitus. 

8.  Entitlement to service connection for right shoulder 
disorder.

9.  Entitlement to service connection for a right knee disorder, 
claimed as secondary to service-connected left knee disability. 

10.  Entitlement to service connection for psychiatric disorder, 
to include as secondary to service-connected disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel

INTRODUCTION

The Veteran served during various periods of active duty for 
training (ACDUTRA) and inactive duty for training (INACDUTRA) in 
the Army Reserves from January 1983 to September 2003, to include 
ACDUTRA from April 1983 to July 1983, and from February 1996 to 
March 1996. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from various rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In the June 2002 rating decision, the RO, in part, denied claims 
for service connection for left knee and right shoulder 
disorders.  The Veteran appealed the denial of these claims.  The 
RO, in the October 2004 rating decision, granted service 
connection for a left knee disability and assigned an initial 10 
percent rating, effective from September 26, 2001.  The Veteran 
appealed the initial rating assigned for his left knee 
disability.  In the September 2005 rating decision issued in 
October 2005, the RO denied a claim for service connection for a 
right knee disorder, to include as secondary to the Veteran's 
left knee disability.  The claims for service connection for 
bilateral sensorineural hearing loss, tinnitus and major 
depressive disorder were denied in a December 2006 rating 
decision.  In the August 2009 rating decision, the RO granted 
service connection for residuals of a head injury and assigned an 
initial 10 percent rating, effective from January 30, 2008.  The 
Veteran has perfected appeals to the assigned initial disability 
ratings and to the denials the of his service-connection claims. 

Since the Veteran has disagreed with the initial rating assigned 
following the grant of service connection for a left knee 
disability and residuals of a head injury, the Board has 
characterized these issues in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing 
initial rating claims from claims for increased ratings for 
already service-connected disability).

During a February Travel Board hearing at the RO, the undersigned 
identified the issues on appeal, noted what pertinent evidence 
was outstanding, and might assist in substantiating the claims.  
Additionally, the Veteran through his testimony, with the 
assistance of his representative, demonstrated actual knowledge 
of the elements necessary to substantiate the claims.  See Bryant 
vs. Shinseki, 23 Vet. App. 488 (2010).   A copy of the hearing 
transcript has been associated with the claims folder.

The issues of entitlement to an initial rating in excess of 10 
percent for residuals of a head injury, prior to October 23, 
2008, and to service connection for bilateral sensorineural 
hearing loss, for tinnitus, for major depressive disorder, and 
for right shoulder and right knee disorders are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.

The Board notes that the Veteran has indicated that he has 
retired from employment in part because of his service-connected 
disabilities.  See a September 2009 statement from the Veteran.  
A claim for entitlement to a total rating due to individual 
unemployability (TDIU) is part of an increased rating claim when 
such claim is raised by the record.  Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  This matter has not been addressed by the RO, 
and it is referred back for appropriate action. 


FINDINGS OF FACT

1.  Prior to March 16, 2009 (the date of the most recent VA 
examination), the Veteran's left knee disability was manifested 
by mild degenerative arthritis shown by x-ray evidence, extension 
to 0 degrees, and limitation of flexion to 60 degrees, and 
subjective complaints of pain, weakness and fatigability.  

2.  From March 16, 2009, the Veteran's left knee disability has 
been manifested by no more than mild degenerative arthritis, 
extension to 0 degrees, with limitation of flexion to 40 degrees.

3.  From March 16, 2009, the Veteran's left knee disability has 
also been manifested with mild instability.

4.  At no point during the period under appeal has there been 
objective evidence of limitation of extension, nonunion or 
malunion of the tibia and fibula, or genu recurvatum of the left 
knee.

5.  From October 23, 2008, the residuals of the brain injury have 
been manifested by lack of coordination and balance, 
lightheadedness, blurred vision, and loss of senses of smell and 
of taste; mild cognitive impairment is not related to the 
residuals of the Veteran's traumatic brain injury (TBI). 

6.  Veteran already receives a separate compensable rating for 
chronic headaches with nausea and vomiting. 


CONCLUSIONS OF LAW

1.   The criteria for an initial rating in excess of 10 percent 
for a left knee disability, prior to March 16, 2009, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1-4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5257, 5260 (2008).

2.  Resolving all doubt in the Veteran's favor, the criteria for 
a 20 percent rating for a left knee disability, from March 16, 
2009, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(2010).

3.  Resolving all doubt in the Veteran's favor, the criteria for 
a separate 10 percent rating for left knee instability, from 
March 16, 2009, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5257 
(2010).

4.  The criteria for a rating in excess of 10 percent for 
residuals of a head injury, aside from headaches, prior to 
October 23, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.114, 3.159, 4.1-
4.10, 4.14, 4.21, 4.124a, Diagnostic Code 8045 (effective October 
23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).    

This appeal arises from the Veteran's disagreement with the 
initial evaluations assigned following the grant of service 
connection for a left knee disability and residuals of a head 
injury.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) and the Court of Appeals for Veterans 
Claims (Court) have held that once service connection is granted 
the claim is substantiated, additional notice is not required, 
and any defect in notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App.112 (2007).  No additional discussion of the duty to 
notify is therefore required.

VA has a duty to assist a claimant in the development of a claim.  
This duty includes assisting the Veteran in the procurement of 
service treatment records and other pertinent treatment records, 
and providing an examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  VA has made reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A.  

As to VA's duty to assist the appellant with the obtaining 
evidence necessary to substantiate a claim, under 38 U.S.C.A. § 
5103A, in this case VA has associated with the record copies of 
the available service treatment records, identified post-service 
medical records, reports of VA examination, a hearing transcript, 
and various statements submitted by the Veteran and his 
representative.  There is no indication from the claims file of 
any additional medical records that VA has not obtained or made 
sufficient efforts to obtain pertinent to the claims decided 
herein.  

VA provided the Veteran with several compensation examinations in 
during the period under appeal.  The nature and severity of the 
Veteran's left knee disability was addressed in VA examinations 
dated September 2004, June 2005, June 2007 and March 2009.  The 
Veteran underwent VA examinations to address the nature and 
severity of the residuals due to a head injury in March 2009 and 
June 2009.   These examination reports, along with the other 
evidence of record, are adequate for adjudication purposes.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007)

Accordingly, the Board finds that no prejudice to the appellant 
will result from an adjudication of the matters decided herein on 
appeal. 

II. Higher Initial Rating 

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2001-2010).  Separate diagnostic codes 
identify the various disabilities.

Where there is a question as to which of two evaluations applies, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
severity, it is necessary to consider the complete medical 
history of the veteran's disability. Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  Where the rating appealed is the 
initial rating assigned with a grant of service connection, the 
entire appeal period is for consideration, and separate ratings 
may be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson v. 
West, 12 Vet. App. 119, 120 (1999); see also Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in the claimant's favor.  
38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the 
Board is responsible for determining whether the preponderance of 
the evidence is against the claim. If so, the claim is denied; if 
the evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

A. Left Knee Disability

The Veteran seeks a higher initial evaluation for his left knee 
disability.  The Veteran is currently assigned a 10 percent 
disability rating.  He contends that his left knee disability is 
more severe than reflected by the current 10 percent rating.  

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.

Under Diagnostic Code 5010, arthritis due to trauma substantiated 
by x-ray findings are to be rated as degenerative arthritis.  
Under Diagnostic Code 5003, degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint or 
joints involved. When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, the disability is to be rated as follows: 
with x-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations, 20 percent; with x-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, 10 
percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

Under Diagnostic Code 5256, pertaining to ankylosis of the knee, 
a 30 percent rating is assigned for favorable angle in full 
extension, or in slight flexion between 0 and 10 degrees; a 40 
percent rating is assigned for ankylosis of the knee in flexion 
between 10 and 20 degrees; a 50 percent rating is provided for 
ankylosis of the knee in flexion between 20 and 45 degrees; and a 
maximum 60 percent rating is assigned for extremely unfavorable 
ankylosis of the knee in flexion at an angle of 45 degrees or 
more.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256.

Diagnostic Code 5257 provides ratings for other impairment of the 
knee that includes recurrent subluxation or lateral instability. 
Slight recurrent subluxation or lateral instability of the knee 
is rated 10 percent disabling; moderate recurrent subluxation or 
lateral instability of the knee is rated 20 percent disabling; 
and severe recurrent subluxation or lateral instability of the 
knee is rated a maximum 30 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

VA's General Counsel has held that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003/5010 and 5257, respectively.  VAOPGCPREC 
23-97; 62 Fed. Reg. 63,604 (1997).  In VAOPGCPREC 9-98, 63 Fed. 
Reg. 56,703 (1998), the VA General Counsel further explained 
that, to warrant a separate rating, the limitation of motion need 
not be compensable under Diagnostic Code 5260 or 5261; rather, 
such limited motion must at least meet the criteria for a zero 
(0) percent rating.  More recently, the VA General Counsel held 
that a separate rating could also be provided for limitation of 
knee extension and flexion of the same knee joint.  VAOPGCPREC 9-
2004; 69 Fed. Reg. 59,990 (2004).

Diagnostic Code 5260 provides ratings based on limitation of 
flexion of the leg. Flexion of the leg limited to 60 degrees is 
rated noncompensably (0 percent) disabling; flexion of the leg 
limited to 45 degrees is rated 10 percent disabling; flexion of 
the leg limited to 30 degrees is rated 20 percent disabling; and 
flexion of the leg limited to 15 degrees is rated a maximum 30 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg. Extension of the leg limited to 5 degrees 
is rated noncompensably (0 percent) disabling; extension of the 
leg limited to 10 degrees is rated 10 percent disabling; 
extension of the leg limited to 15 degrees is rated 20 percent 
disabling; extension of the leg limited to 20 degrees is rated 30 
percent disabling; extension of the leg limited to 30 degrees is 
rated 40 percent disabling; and extension of the leg limited to 
45 degrees is rated a maximum 50 percent disabling.  38 C.F.R. § 
4.71a, Diagnostic Code 5261. 

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, weakness, 
excess fatigability, or incoordination is demonstrated.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-07 (1995).

The Veteran's left knee was initially rated as 10 percent 
disabling under Diagnostic Code 5259.  Subsequently, the RO re-
designated the Diagnostic Code as Diagnostic Code 5257.  The 
Board notes that the assignment of a particular diagnostic code 
is "completely dependent on the facts of a particular case."  See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993). 

One diagnostic code may be more appropriate than another based on 
such factors as the Veteran's relevant medical history, his 
current diagnosis, and demonstrated symptomatology.  Any change 
in diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992). 

A review of the evidence shows that the symptomatology manifested 
by the Veteran's left knee disability has worsened during the 
period under appeal, and staged ratings, as discussed further 
below, are appropriate.  

Prior to March 16, 2009

Based on a review of the evidence since the date of claim until 
the VA examination on March 16, 2009, the Board finds that the 
preponderance of the evidence is against an initial rating in 
excess of 10 percent for the left knee.  

The record first contains the report of an April 2002 VA 
examination.  In that examination report, the examiner noted that 
the Veteran complained of pain in his left knee with prolonged 
walking and standing.  He denied a history of locking, 
instability and swelling.  On physical examination, the examiner 
observed no signs of swelling, effusion, instability or crepitus.  
There was evidence of tenderness and mild pain.  There was range 
of motion from 0 to 140 degrees.  X-ray testing did not reveal 
any left knee abnormalities. 

Records from the Veteran's private treatment include the findings 
from a 2003 magnetic resonance imaging (MRI) of the left knee.  
It was noted that the left knee scan revealed probable 
degenerative posterior horn medial meniscus tear and some 
arthritic changes.  The Veteran complained of pain and of 
swelling in his knee. 

In a September 2004 VA examination report, the examiner noted 
that a review of the service treatment records showed that the 
Veteran was seen for a left knee injury in 1997.  The Veteran 
complained of weakness, stiffness, swelling, instability, 
fatigability and popping in his left knee.  On physical 
examination, the Veteran could flex his left knee from 0 to 60 
degrees with pain beginning at 60 degrees.  However, the examiner 
noted that the Veteran's knee had flexion to 90 degrees while he 
was sitting on the examination table and there was no indication 
of pain.  Repetitious testing was not performed because of pain 
in the Veteran's left knee.  There was no evidence of instability 
with testing.  The diagnostic imaging revealed an "essentially 
normal" left knee.  The assessment was a left knee medial 
meniscal tear with mild to moderate impairment related to pain.  

A June 2005 VA examination report shows that the Veteran had some 
tenderness over the medial joint line and patella.  Range of 
motion was from 0 to 70 degrees with evidence of guarding and 
slight crepitus.  No repetitious testing was preformed because of 
knee pain and guarding.  It was noted that a previous August 2002 
MRI scan showed degenerative posterior horn medial meniscus tear 
and some arthritic changes, but a subsequent x-ray report showed 
no significant abnormalities.  Functional loss due to pain and 
functional impairment in the left knee was moderate, increasing 
to moderate to moderately severe during flare-ups. 

The report of a June 2007 x-ray scan of the left knee revealed 
mild arthritic changes, but no further changes were observed 
since the September 2004 x-ray report.  See the report of a June 
2007 VA examination in conjunction with the claim for service 
connection for right knee disorder. 

Additional VA treatment records show that the Veteran has 
continue to seek treatment for pain, swelling, weakness, 
limitation of motion due to his left knee disability. 

Having reviewed the above, the Board is of the opinion that no 
more than an initial 10 percent disability rating for the 
Veteran's left knee disability, prior to March 16, 2009 is 
warranted.  Collectively, the evidence above shows that the 
Veteran's left knee disability was manifested by mild arthritis 
with limitation of flexion.  The evidence of record does not show 
that the severity of the Veteran's left knee disability warranted 
more than a 10 percent rating under the provisions for rating 
arthritis based on limitation of motion.  

As discussed above, this may be rated under diagnostic codes 
applicable for rating range of motion loss (when range of motion 
loss is so severe as to be compensable) or it may be rated as 10 
percent disabling under Diagnostic Code 5003 (when range of 
motion loss in that joint is not so severe as to be compensable 
under applicable codes for rating range of motion loss).  Here, 
the disability due to the limitation of motion in the left knee 
is not compensable by itself under any one of the applicable 
codes for rating loss of range of motion - range of motion is 0 
to 70 degrees.  The Board has considered the September 2004 VA 
examiner's observation that the Veteran had flexion to 90 degrees 
without indication of pain and finds it more probative in 
assessing the severity of the Veteran's left knee disability 
during that VA examination.  

The Board, however, has also considered the factors discussed in 
DeLuca, and affording the Veteran the benefit of any doubt, the 
Board finds that the Veteran's loss of left knee flexion 
warranted an initial 10 percent rating under Diagnostic Code 
5260.  See 38 C.F.R. § 4.7; see also 38 C.F.R. §§ 4.40, 4.45, 
4.59 as applied under DeLuca, 8 Vet. App. at 204-08.  During this 
time period, the Veteran reported that his left knee disability 
had been manifested by weakness, stiffness, swelling, 
instability, fatigability and popping in his left knee.  At both 
of the September 2004 and June 2005 VA examinations, repetitious 
testing could not be performed because of pain and guarding.  
Additionally, the June 2005 VA examiner found that the Veteran's 
disability caused moderate impairment and moderate to moderately-
severe impairment during flare-ups.  Although the medical 
findings do not show a compensable limitation of motion for 
flexion or extension, after considering DeLuca criteria, however, 
the Veteran's symptomatology warrants an assignment of an initial 
10 percent rating under Diagnostic Code 5260.  

At no point during this period, does the medical evidence from 
this period show that the loss of flexion in the left knee is 
less than 60 degrees as to warrant a higher rating.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5260.  The medical findings 
also do not show a compensable limitation of motion for 
extension.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  
Therefore, under the provisions dealing with arthritis and 
limitation of flexion, the left knee should be rated with a 10 
percent rating based on the objective findings for loss of use 
due to flare-ups.  

The Board has considered whether the Veteran is entitled to a 
separate rating under any other potentially applicable diagnostic 
codes, including 5262 (for rating ankylosis),  5257 (for rating 
instability or subluxation), 5258 (for rating cartilage damage), 
5262 (for rating impairment of the tibia or fibula), or 5263 (for 
rating genu recurvatum).  There are no findings of ankylosis, 
cartilage damage, impairment of the tibia or fibula, genu 
recurvatum, or malunion or nonunion of the tibia.  Although the 
RO subsequently rated the Veteran's left knee disability 
analogous to disability under Diagnostic Code 5257, the record 
does not reflect any objective findings of instability during the 
period prior to March 16, 2009. 

Accordingly, the Board finds that the preponderance of the 
evidence is against an initial rating in excess of 10 percent for 
the Veteran's left knee disability, prior to March 16, 2009. 

From March 16, 2009

The Veteran most recently underwent a VA examination on March 16, 
2009 to evaluate the severity of his left knee disability.  The 
examination report shows evidence of instability, pain, 
stiffness, analgia gait and range of motion from 0 to 40 degrees.  
There is no evidence of ankylosis and the x-ray report showed no 
abnormal findings.  The examiner found that the Veteran's 
disability caused significant occupational effects because of his 
decreased mobility, problems with lifting and carrying, and pain.  
The Veteran reported that his left knee disability caused him to 
miss less than a week of work during the previous year. 

Following the date of the March 2009 VA examination, the record 
reflects that the Veteran's symptomatology has worsened.  The 
evidence shows that left knee flexion is limited to 40 degrees.  
This degree of loss of motion coupled with the VA examiner's 
findings of pain, stiffness and analgic gait, more closely 
approximates the criteria associated with a 20 percent rating 
under Diagnostic Code 5260 (limitation of flexion to 30 degrees).  
See 38 C.F.R. § 4.7; see also 38 C.F.R. §§ 4.40, 4.45, 4.59 as 
applied under DeLuca, 8 Vet. App. at 204-08.  At no point, does 
the medical evidence show that the Veteran's left knee disability 
due to pain warrants more than a 20 percent rating for loss of 
flexion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Additionally, since the March 2009 VA examination, the evidence 
shows that the Veteran's left knee disability has been manifested 
by instability.  Although the examiner does not characterize the 
severity of the instability, none of the additional evidence of 
record shows more than mild instability.  As there is evidence of 
instability, the Veteran is entitled to a separate compensable 
rating of 10 percent for slight left knee instability.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5257. 

The Board notes that there is still no evidence of ankylosis, 
cartilage damage, impairment of the tibia or fibula, genu 
recurvatum, or malunion or nonunion of the tibia to warrant 
ratings under other potential diagnostic codes. 

Accordingly, resolving all doubt in the Veteran's favor, the 
Board concludes that the left knee disability warrants a 20 
percent rating based on limitation of motion and a separate 10 
percent rating for instability, since March 16, 2009.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257 and 
5260. 

Also considered by the Board is whether the Veteran's left knee 
disability warrants referral for extraschedular consideration.  
The above determinations are based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities. There is 
no showing that the Veteran's left knee disability reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of evaluations higher than those discussed above on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  Moreover, 
there is no indication that his left knee results in marked 
interference with employment (i.e., beyond that contemplated by 
the assigned evaluations) for the period under consideration.  
Although he reported at the March 2009 VA examination that he had 
lost one week from work during the prior year due to his left 
knee, this symptomatology has been adequately addressed by the 
assigned disability ratings.   The Veteran has not stated, nor 
does the medical evidence of record indicate that his left knee 
disability has caused marked interference with his employment 
beyond the current criteria associated with his disability.  He 
has never been incapacitated or hospitalized because of his left 
knee disability, so as to otherwise render impractical the 
application of the regular schedular criteria. 

Accordingly, referral for extraschedular consideration is not 
warranted at this time. In the absence of evidence of such 
factors, the Board is not required to remand the claim to the RO 
for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

A.	Residuals of a Head Injury

The Veteran's residuals of head injury were rated by under the 
diagnostic code for residuals of a traumatic brain disease.  He 
contends that he is entitled to a higher disability rating as he 
experiences more severe symptomatology than that associated with 
a 10 percent disability rating.  It is noted that the Veteran has 
already been assigned a separate compensable evaluation of 50 
percent for his chronic migraines. 

Traumatic brain disease was previously rated under Diagnostic 
8045, which provides that purely neurological disabilities such 
as hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc. will be rated under the diagnostic codes specifically 
dealing with such disabilities, with citation of a hyphenated 
diagnostic code (e.g., 8045-8911).  Purely subjective complaints 
such as headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no more 
under Diagnostic Code 9304.  This 10 percent rating will not be 
combined with any other rating for a disability due to brain 
trauma.  Ratings in excess of 10 percent for brain disease due to 
trauma under diagnostic code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated with 
brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).

The protocol for TBIs were revised during the pendency of this 
appeal.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008).  The effective 
date for these revisions is October 23, 2008.  See 38 C.F.R. § 
4.124, Note (5).  For claims received by VA prior to that 
effective date, a veteran is to be rated under the old criteria 
for any periods prior to October 23, 2008, but under the new 
criteria or the old criteria, whichever are more favorable, for 
any period beginning on October 23, 2008.  The claim is to be 
rated under the old criteria unless applying the new criteria 
results in a higher disability rating.  See VBA Fast Letter 8-36 
(October 24, 2008).

Revised Diagnostic Code 8045 states that there are three main 
areas of dysfunction that may result from TBIs and have profound 
effects on functioning: cognitive (which is common in varying 
degrees after a TBI), emotional/behavioral, and physical.  Each 
of these areas of dysfunction may require evaluation.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8045.

Cognitive impairment is defined as decreased memory, 
concentration, attention, and executive functions of the brain.  
Executive functions are goal setting, speed of information 
processing, planning, organizing, prioritizing, self-monitoring, 
problem solving, judgment, decision making, spontaneity, and 
flexibility in changing actions when they are not productive.  
Not all of these brain functions may be affected in a given 
individual with cognitive impairment, and some functions may be 
affected more severely than others.  In a given individual, 
symptoms may fluctuate in severity from day to day.  Evaluate 
cognitive impairment under the table titled "Evaluation of 
Cognitive Impairment and Other Residuals of TBI Not Otherwise 
Classified."

Subjective symptoms may be the only residual of a TBI or may be 
associated with cognitive impairment or other areas of 
dysfunction.  Evaluate subjective symptoms that are residuals of 
a TBI, whether or not they are part of cognitive impairment, 
under the subjective symptoms facet in the table titled 
"Evaluation of Cognitive Impairment and Other Residuals of TBI 
Not Otherwise Classified."  However, separately evaluate any 
residual with a distinct diagnosis that may be evaluated under 
another diagnostic code, such as migraine headache or Meniere's 
disease, even if that diagnosis is based on subjective symptoms, 
rather than under the "Evaluation of Cognitive Impairment and 
Other Residuals of TBI Not Otherwise Classified" table.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule 
of ratings-mental disorders) when there is a diagnosis of a 
mental disorder.  When there is no diagnosis of a mental 
disorder, evaluate emotional/behavioral symptoms under the 
criteria in the table titled "Evaluation of Cognitive Impairment 
and Other Residuals of TBI Not Otherwise Classified."

Evaluate physical (including neurological) dysfunction based on 
the following list, under an appropriate diagnostic code: motor 
and sensory dysfunction, including pain, of the extremities and 
face; visual impairment; hearing loss and tinnitus; loss of sense 
of smell and taste; seizures; gait, coordination, and balance 
problems; speech and other communication difficulties, including 
aphasia and related disorders, and dysarthria; neurogenic 
bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic 
nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not 
encompass all possible residuals of a TBI.  For residuals not 
listed here that are reported on an examination, evaluate under 
the most appropriate diagnostic code.  Evaluate each condition 
separately, as long as the same signs and symptoms are not used 
to support more than one evaluation, and combine under § 4.25 the 
evaluations for each separately rated condition.  The evaluation 
assigned based on the "Evaluation of Cognitive Impairment and 
Other Residuals of TBI Not Otherwise Classified" table will be 
considered the evaluation for a single condition for purposes of 
combining with other disability evaluations.

Consider the need for special monthly compensation for such 
problems as loss of use of an extremity, certain sensory 
impairments, erectile dysfunction, the need for aid and 
attendance (including for protection from hazards or dangers 
incident to the daily environment due to cognitive impairment), 
being housebound, etc.  Evaluation of Cognitive Impairment and 
Subjective Symptoms: the table titled "Evaluation of Cognitive 
Impairment and Other Residuals of TBI Not Otherwise Classified" 
contains 10 important facets of a TBI related to cognitive 
impairment and subjective symptoms.  It provides criteria for 
levels of impairment for each facet, as appropriate, ranging from 
0 to 3, and a 5th level, the highest level of impairment, and 
labeled "total."  However, not every facet has every level of 
severity.  The Consciousness facet, for example, does not provide 
for an impairment level other than "total," since any level of 
impaired consciousness would be totally disabling.  Assign a 100-
percent evaluation if "total" is the level of evaluation for one 
or more facets.  If no facet is evaluated as "total," assign the 
overall percentage evaluation based on the level of the highest 
facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; 
and 3 = 70 percent.  For example, assign a 70 percent evaluation 
if 3 is the highest level of evaluation for any facet.

Note (1): There may be an overlap of manifestations of conditions 
evaluated under the table titled "Evaluation Of Cognitive 
Impairment And Other Residuals Of TBI Not Otherwise Classified" 
with manifestations of a comorbid mental or neurologic or other 
physical disorder that can be separately evaluated under another 
diagnostic code.  In such cases, do not assign more than one 
evaluation based on the same manifestations.  If the 
manifestations of two or more conditions cannot be clearly 
separated, assign a single evaluation under whichever set of 
diagnostic criteria allows the better assessment of overall 
impaired functioning due to both conditions.  However, if the 
manifestations are clearly separable, assign a separate 
evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation 
levels in the table are only examples and are not symptoms that 
must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to 
activities other than self-care that are needed for independent 
living, such as meal preparation, doing housework and other 
chores, shopping, traveling, doing laundry, being responsible for 
one's own medications, and using a telephone.  These activities 
are distinguished from "Activities of daily living," which refers 
to basic self-care and includes bathing or showering, dressing, 
eating, getting in or out of bed or a chair, and using the 
toilet.

Note (4): The terms "mild," "moderate," and "severe" TBI, which 
may appear in medical records, refer to a classification of TBI 
made at, or close to, the time of injury rather than to the 
current level of functioning.  This classification does not 
affect the rating assigned under Diagnostic Code 8045.

Note (5): A veteran whose residuals of a TBI are rated under a 
version of § 4.124a, diagnostic code 8045, in effect before 
October 23, 2008 may request review under diagnostic code 8045, 
irrespective of whether his or her disability has worsened since 
the last review.  VA will review that veteran's disability rating 
to determine whether the Veteran may be entitled to a higher 
disability rating under Diagnostic Code 8045.  A request for 
review pursuant to this note will be treated as a claim for an 
increased rating for purposes of determining the effective date 
of an increased rating awarded as a result of such review; 
however, in no case will the award be effective before October 
23, 2008.  For the purposes of determining the effective date of 
an increased rating awarded as a result of such review, VA will 
apply 38 CFR 3.114, if applicable.  38 C.F.R. § 4.124a, 
Diagnostic Code 8045 (effective October 23, 2008).

Initially, the Board notes that the revised criteria are not 
applicable to the Veteran's disability until October 23, 2008.  
As explained further below in the Remand section, the Board has 
determined that additional development is necessary to prior to 
consideration of the old criteria for the period from January 30, 
2008 to October 23, 2008.  Here, the Board will only address the 
severity of the Veteran's disability since October 23, 2008 under 
the revised criteria.   

A review of the record shows that the Veteran was afforded three 
VA examinations since October 23, 2008. 

A VA examination in March 2009 showed the Veteran had some 
impairment of his sense of smell but his cranial nerves were 
intact.  It was noted that the Veteran had normal balance and 
muscle strength.  The Veteran's headaches were related to the in-
service head injury.  A neuropsychological examination was 
recommended because there was evidence of impaired cognitive 
functioning.  

Next, the record contains a June 2009 VA TBI examination report, 
in which the examination was conducted using a TBI worksheet.  
The June 2009 VA TBI examination report essentially applies the 
medical findings from the 2007 and 2009 VA examinations that in 
some part address the residuals of the Veteran's TBI.  Here are 
the pertinent findings listed in the June 2009 VA TBI examination 
report. 

A June 2007 VA neurologic examination report shows that the 
Veteran was oriented times four, his speech was appropriate and 
his motor movements were intact.  The Veteran complained of daily 
headaches.  At the time, the Veteran described a history of panic 
attacks with hand tremors and that there was no evidence of a 
movement disorder observed during the examination.  

A separate June 2007 VA psychiatric examination report shows the 
Veteran complained of headaches, blurred vision, lightheadedness, 
hand tremors, panic episodes, and memory problems.  Mental status 
examination showed the Veteran had a depressed mood and symptoms 
of anxiety.  Diagnostic testing revealed that the Veteran had a 
mild cognitive impairment.  

The June 2009 VA TBI examiner noted that a review of the record 
showed the Veteran had a mild head injury in service where he 
lost consciousness and had a brief episode of post-traumatic 
amnesia.  It was noted that the recovery rate from a mild TBI 
were generally complete and any residuals tended to be mild.  The 
examiner also noted that the Veteran did not complain of memory 
problems during the previous examinations.  The examiner found 
that the lack of continuity of symptomatology eroded the 
credibility of the Veteran's current contention that he has 
suffered memory problems since the injury in service.  
Additionally, it was noted that the Veteran's complaints of long-
term memory loss were inconsistent with usual memory impairment 
seen as a residual of a TBI.  The examiner found that the 
Veteran's cognitive impairment was less likely than not caused by 
his in-service TBI.  

Lastly, the Veteran was scheduled for a VA neuropsychological 
examination in June 2009, but at the time of the examination, 
diagnostic testing was not performed.   The June 2009 examiner 
noted that she had performed the cognitive diagnostic testing in 
June 2007 on the Veteran, that repeat testing was unlikely to 
show any changes in cognitive impairment and test results would 
be affected by the "practice effect."  Additionally, the 
examiner noted that the Veteran did not report any further 
changes in memory impairment.  The examiner referred to her 
findings contained in the June 2007 VA psychiatric examination 
that has been noted above.   

After a review of the record and consideration given for the 
changes in the TBI protocol on October 23, 2008, the Board finds 
that the preponderance of the medical is against a finding that 
the Veteran's symptomatology meets the criteria for an evaluation 
in excess of 10 percent.  Under the new TBI protocol, the 
symptoms manifested by the Veteran's disability warrant no more 
than a 10 percent disability rating.  See 38 C.F.R. §4.124a, 
Diagnostic Code 8045 (effective October 23, 2008).

Under revised version of Diagnostic Code 8045, an evaluation 
assigned is based upon the highest level of severity for any 
facet of cognitive impairment and other residuals of TBI not 
otherwise classified as determined on examination.  Only one 
evaluation is assigned for all the applicable facets.  A higher 
evaluation is not warranted unless a higher level of severity for 
a facet is established on examination.  Physical and/or 
emotional/behavioral disabilities found on examination that are 
determined to be residuals of a TBI are evaluated separately.

Here, the record shows that Veteran's symptomatology due to his 
TBI reveals the following assigned facets.  A level of severity 
of "1" has been assigned for the Social interaction facet, 
indicating that an examiner has found evidence that social 
interaction is occasionally inappropriate.  It is noted that the 
Veteran reports he has some difficulty interacting with others 
due to irritability and short-temper, but he also reported that 
he is currently employed despite these difficulties.   See 
February 2010 BVA hearing transcript, page 48.  Additionally, the 
evidence shows the Veteran has been married for eight years to 
his second wife.  The Veteran has reported that he has a fair 
relationship with his wife and a good relationship with his son 
and daughter.  A higher level of severity of "2" is not 
warranted unless an examiner finds evidence that social 
interaction is frequently inappropriate.

A level of severity of "0" has been assigned for the 
Orientation facet.  A review of the evidence shows that the 
Veteran has been consistently evaluated as oriented to person, 
time, place, and situation.  A higher level of severity of "1" 
is not warranted unless an examiner finds evidence such as 
occasionally disoriented to one of the four aspects (person, 
time, place, situation) of orientation.

A level of severity of "1" has been assigned for the Motor 
activity (with intact motor and sensory system) facet.  Although 
the March 2009 VA examiner noted that the Veteran had normal 
balance, other medical evidence shows that the Veteran has 
complained of lack of coordination and balance.  A higher level 
of severity of "2" is not warranted unless an examiner finds 
evidence such as motor activity mildly decreased or with moderate 
slowing due to apraxia.  No finding of apraxia is shown in the 
record. 

A level of severity of "0" has been assigned for the Visual 
spatial orientation facet, based on the June 2009 VA examiner's 
finding that the Veteran's spatial orientation was low average, 
but it was still within the normal range.  There was no evidence 
of impairment.  A higher level of severity of "1" is not 
warranted unless an examiner finds evidence such as mildly 
impaired.  

A level of severity of "1" has been assigned for the Subjective 
symptoms facet, indicating that an examiner has found evidence of 
three or more subjective symptoms that mildly interfere with 
work; instrumental activities of daily living; or work, family, 
or other close relationships.   Here, the record shows that the 
Veteran's subjective complaints associated with his TBI are 
tinnitus, lightheadedness, loss of sense of taste and smell. 
There is no indication in the record that these subjective 
symptoms cause the Veteran more than a mild impairment.  The VA 
examiner found that the Veteran's complaints of memory loss were 
not caused by his in-service brain injury.  Additionally, the 
Veteran already receives a separate compensation for his migraine 
headaches.  

A higher level of severity of "2" is not warranted for 
Subjective symptoms facet unless an examiner finds evidence of 
three or more subjective symptoms that moderately interfere with 
work; instrumental activities of daily living; or work, family, 
or other close relationships.  Examples of findings that might be 
seen at this level of impairment are: marked fatigability, 
blurred or double vision, headaches requiring rest periods during 
most days.  Although the Veteran complains of light and noise 
sensitivity, it has been associated with his migraine episodes.  
Further, the Veteran has been diagnosed for obstructive sleep 
apnea, which accounts for his sleeping impairment.   

A level of severity of "0" has been assigned for the 
Communication facet.  The evidence of record shows that the 
Veteran's speech and communication have been evaluated as normal.  
A higher level of severity of "1" is not warranted unless an 
examiner finds evidence such as comprehension or expression, or 
both, of either spoken language or written language is only 
occasionally impaired.  The record shows that the Veteran can 
communicate complex ideas.

The evaluation assigned for cognitive impairment and other 
residuals of TBI not otherwise classified are based upon the 
highest level of severity for any facet as determined by 
examination.  Only one evaluation is assigned for all the 
applicable facets.  The evaluation assigned is 10 percent based 
upon the highest severity level of "1," which was assigned for 
the following facets: social interaction; motor activity (with 
intact motor and sensory system); and subjective symptoms.  

In sum, the evidence of record does not show that the Veteran's 
TBI symptomatology warrants more than a 10 percent disability 
rating under the new version of Diagnostic Code 8045, in effect 
since October 23, 2008.  The Veteran already receives a separate 
compensable rating for his chronic migraines.  The Board 
concludes that the severity of the Veteran's disability has been 
fully contemplated by the 10 percent rating since October 23, 
2008.  As the preponderance of the evidence is against the claim, 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Lastly, the record does not reflect that an extraschedular rating 
under the provisions of 38 C.F.R. § 3.321(b)(1) is warranted for 
the Veteran's TBI disability.  This case does not present 
"exceptional" circumstances, and, as the Veteran's symptomatology 
is appropriately addressed by the 10 percent rating assigned, the 
Rating Schedule is adequate.  Moreover, the Veteran's 
disabilities have not required frequent periods of 
hospitalization and the record shows that the Veteran has been 
able to maintain his employment.  Accordingly, the Board 
concludes that consideration of the provisions set forth at 38 
C.F.R. § 3.321(b)(1) is not warranted for the Veteran's residuals 
of a head injury, since October 23, 2008.


ORDER

An initial rating in excess of 10 precent for left knee 
disability prior to March 15, 2009, is denied. 

From March 15, 2009, a 20 percent rating, and no higher, for left 
knee disability due to medial meniscus tear is granted, subject 
to the laws and regulations governing payment of monetary 
benefits.  

From March 15, 2009, a separate 10 percent rating for left knee 
instability is granted. 

Since October 23, 2008, an evaluation in excess of 10 percent for 
residuals of a head injury is denied.  




REMAND

Initially, the Board notes that although the Veteran filed the 
original claim for service connection in January 2008, prior to 
the revision of Diagnostic Code 8045, the RO in the August 2009 
rating decision only evaluated the Veteran's disability under the 
revised criteria.   The revised criteria, however, are not 
applicable to the Veteran's disability until October 23, 2008.   
The Veteran's disability prior to October 23, 2008 must be 
evaluated under the criteria applicable to the old version of 
Diagnostic Code 8045.  Thus, due process requires that the issue 
of entitlement to an initial rating in excess of 10 percent for 
residuals of a head injury, prior to October 23, 2008, must be 
remanded to the RO for a supplemental statement of the case 
(SSOC) for consideration of the old criteria for the period from 
January 30, 2008 to October 23, 2008.  38 C.F.R. § 19.31.

Turning to the remainder of the issues on appeal-service 
connection for bilateral sensorineural hearing loss, for 
tinnitus, for major depressive disorder, and for right shoulder 
and right knee disorders, the Board finds that additional 
development is necessary prior to the adjudication of these 
claims.  

The Board observes that, with respect to the Veteran's Army 
Reserve service, the applicable laws and regulations permit 
service connection only for a disability resulting from disease 
or injury incurred in or aggravated coincident with ACDUTRA, or 
for disability resulting from injury during INACDUTRA.  See 38 
U.S.C.A. § 101(22), (23), (24); 38 C.F.R. § 3.6.  However, the 
actual periods during which the Veteran served on ACDUTRA or 
INACDUTRA in the Naval and Air Force Reserves still have not been 
verified.  Only service department records can establish if and 
when a person was serving on active duty, ACDUTRA, or INACDUTRA.  
See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Given the 
governing legal authority, set forth above, VA should undertake 
additional efforts to verify the dates of ACDUTRA and INACDUTRA 
for the Veteran's Army reserve service.

In addition, the Board notes that it appears that not all of the 
Veteran's service treatment records have yet been associated with 
the claims file.  The record contains a March 2009 formal finding 
that the Veteran's service treatment records are unavailable, 
even though, in a March 5, 2009 telephone conversation the 
Veteran indicated that he had the original copies of his service 
treatment records.  Thus, another attempt should be made to 
obtain the Veteran's service treatment records from him and any 
other appropriate records custodian.  In this regard, the Board 
notes that, although the RO contacted the Veteran's Reserve Unit 
twice shortly after the Veteran's discharge, his reserve unit did 
not respond.  The RO should again contact the Veteran's reserve 
unit in an attempt to obtain copies of the Veteran's service 
treatment records. 

Next, the Board will turn to the separate instructions for 
additional development for the Veteran's service-connection 
claims. 

The Veteran claims entitlement to service connection for 
bilateral sensorineural hearing loss and for tinnitus.  The 
Veteran has not yet been afforded an audiological or ear disease 
examination to determine the nature and etiology of his claimed 
disorders.  

The Veteran asserts that during his Reserve service he was 
exposed to engine noise.  The record shows that the Veteran's 
military occupational specialty was a supply specialist, but the 
Veteran has credibly testified that his duties also included 
maintenance on engines, generators, trucks, and other large 
equipment.  Additionally, a review of the post-service treatment 
records shows complaints of bilateral sensorineural hearing loss 
and tinnitus.  Further, some post-service treatment records 
indicate that the Veteran's tinnitus is associated with his in-
service head injury. 

VA should schedule the Veteran for a VA examination to determine 
the nature and etiology of the Veteran's bilateral sensorineural 
hearing loss and tinnitus.  The claims file should be made 
available to the examiner and it should be reviewed in 
conjunction with any medical opinion provided. 

The Veteran also seeks service connection for a right shoulder 
disorder.  Although the Veteran was afforded a VA examination in 
April 2002, which shows the Veteran had rotator cuff tendonitis 
and functional loss due to pain, the examination report fails to 
contain a medical opinion on the etiology of the Veteran's right 
shoulder disorder.  

The Veteran reports that he injured his right shoulder when he 
fell off a truck during Reserve training in Mississippi.  He 
states that he received treatment for a dislocated right shoulder 
at the medical facility at Maxwell Air Force.  His shoulder was 
put back into the joint socket and placed in a sling, and he was 
given pain medication and placed on light duty.  The Veteran's 
reports are confirmed by a May 2006 statement from the Veteran's 
Platoon Sergeant that the Veteran injured his shoulder in a fall 
when he was stationed in Camp Shelby, Mississippi.  The Veteran 
has denied any subsequent post-service injuries to his right 
shoulder. 

Post-service treatment records starting in 2002 show the Veteran 
has received treatment for right shoulder pain.  A November 2004 
private MRI scan report shows that the Veteran has mild 
hypertrophic changes in the acromioclavicular joint.  

VA should schedule the Veteran for another VA examination to 
determine the nature and etiology of the right shoulder disorder.  
The examiner should be asked to address whether the Veteran's 
current right shoulder disorder is related to his shoulder injury 
when he was stationed in Mississippi during Reserve training.  

A new VA examination is also needed in conjunction with the 
Veteran's claim for service connection for a right knee disorder, 
claimed as secondary to service-connected left knee disorder.  
The report of a June 2005 VA examination for the right knee does 
not contain sufficient information to adjudicate the claim.  The 
VA examiner stated that he was unable to express a medical 
opinion on whether the Veteran's right knee disorder was caused 
or aggravated by his service connected left knee disability 
without resorting to mere speculation.  No rationale was provided 
in support of this statement.  

The Court has recently found that such medical opinions are 
inadequate, unless, it is clear that there is an inability to 
provide a definitive opinion was due to a need for further 
information or because the limits of medical knowledge had been 
exhausted regarding the etiology of the Veteran's disability.  
See Jones v. Shinseki, 23 Vet. App. 382 (2010); see also Clemons 
v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting that the Board need 
not obtain further medical evidence where the medical evidence 
"indicates that determining the cause is speculative").  In 
order to rely upon such a medical statement, the Court has held 
that it must be clear that the procurable and assembled data was 
fully considered and the basis for the opinion must be provided 
by the examiner or apparent upon a review of the record.  Jones, 
supra.  

Here, it is unclear from the record why the June 2005 VA examiner 
could not provide a medical opinion without resorting to mere 
speculation.  Without a clear understanding from the examiner 
what further information would be needed or whether the limits of 
medical knowledge have been exhausted, the report June 2005 VA 
examination is inadequate and a new VA examination is in order.  
VA should schedule the Veteran for another VA examination to 
determine the nature and etiology of his right knee disorder.  
The examiner should be asked to determine whether the Veteran's 
service-connected left knee disability has caused or aggravated 
his right knee disorder.  If the examiner is unable to provide a 
medical opinion, he or she should so state and provide a rational 
that discusses why. 

With respect to the Veteran's claim for service connection for 
major depressive disorder, a new VA examination is needed.  In a 
June 2007 VA examination report, the examiner only addressed 
whether the Veteran's depression was secondary to his in-service 
TBI.  The examiner did not address any other possible etiology 
for the Veteran's depression.  The Board notes that a review of 
the post-service treatment records shows that headaches and knee 
pain has been listed as current medical conditions that are 
potentially relevant to the understanding or management of the 
Veteran's mental disorder (Axis III).  Another VA examination is 
necessary to determine whether the Veteran's depression was 
caused or aggravated by his service, to include as secondary to 
his service-connected migraine headaches and/or left knee 
disability.  

Once the above development is done, further examination is needed 
to clarify whether the Veteran any of the claimed disorders is 
related to any period of ACDUTRA, is related to an in-service 
injury during any period of INACDUTRA, or were caused, or 
aggravated, by any service-connected disability.  The current VA 
medical examination opinions are inadequate, in light of the 
large number of missing records and the evidence currently of 
record.

Prior to any examination, VA should ask the Veteran to identify 
any outstanding records of pertinent VA and private treatment, 
and obtain those records.  It is noted that during the February 
2010 hearing, the Veteran testified that he received physical 
therapy treatment for six months at Auburn Rehabilitation 
Associates shortly after he injured his right shoulder.  VA 
should seek the Veteran's assistance in attempting to obtain 
those private treatment records.  

If any identified records cannot be obtained, a memorandum should 
be included in the file explaining the procedures undertaken to 
attempt to find the records and why such attempts were 
unsuccessful.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center (NPRC), the Veteran's Army reserve 
unit, the Department of the Army, and any 
other appropriate source to obtain copies of 
the Veteran's service treatment records and 
to verify all of the Veteran's actual periods 
of ACDUTRA and INACDUTRA in the Army 
Reserves.  In this regard, the Board notes 
that the Veteran served in the Army Reserves 
from January 27, 1983 to September 9, 2003.

VA is reminded that it should continue 
efforts to procure the relevant records 
relating to the Veteran's Army Reserve 
service until either the records are 
received, or until it receives specific 
information that the records sought do not 
exist or that further efforts to obtain them 
would be futile.  To the best of it 
abilities, VA should make a list of the 
Veteran's actual periods of ACDUTRA and 
INACDUTRA in the Army Reserves and provide it 
to each of the VA examiners.  All records 
and/or responses received should be 
associated with the claims file. 

2.  Send a letter to the Veteran and his 
representative, asking him to provide copies 
of any service personnel or treatment records 
in his possession and asking the Veteran to 
identify healthcare providers who may have 
treated him for any of the claim disorders 
and to sign authorization for release of 
records.  It is noted that the Veteran has 
identified private treatment for his right 
shoulder at Auburn Rehabilitation Associates 
shortly after he injured his right shoulder 
in the 1990's.  All records and/or responses 
received should be associated with the claims 
file.  

3.  Obtain copies of all outstanding VA 
medical records not already in the claims 
file for evaluation and treatment of the 
Veteran from the Central Alabama VA 
Healthcare System, since March 16, 2009, and 
from the Birmingham VA Medical Center, prior 
to and since April 18, 2007.  All 
records/responses received should be 
associated with the claims file.

4.  After completion of 1, 2, and 3 above, if 
any records sought are not obtained, notify 
the Veteran and his representative of the 
records that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.

5.  After completion of 1, 2, 3 and 4 above, 
schedule the Veteran for a VA orthopedic 
examination, to determine the nature and 
etiology of any right shoulder or right knee 
disorder(s) found.  The entire claims file 
must be made available to the examiner 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include x-
rays, if deemed warranted) should be 
accomplished (with all findings made 
available to the examiner prior to completion 
of the report), and all clinical findings 
should be reported in detail.

The examiner should identify any right 
shoulder and right knee disorders found on 
examination.  For any such diagnosed 
disorder, the examiner should offer an 
opinion, consistent with sound medical 
principles, as whether it is at least as 
likely as not (50 percent or greater 
probability) that such disorder is the result 
of injury or disease incurred or aggravated 
by (a) disease or injury during active duty 
or ACDUTRA in the Army Reserves; (b) injury 
during a period of INACDUTRA in the Army 
Reserves; or (c) is proximately due to, or is 
aggravated, by any of the Veteran's service-
connected disabilities.  The Veteran is 
service connected for: residuals of a head 
injury, migraine headaches, and a left knee 
medial meniscus tear.  If aggravation of a 
nonservice-connected disorder by any service-
connected disability is found, the examiner 
should attempt to quantify the degree of 
additional disability resulting from the 
aggravation.

The examiner should clearly outline the 
rationale for any opinion or conclusion 
expressed and all clinical findings should be 
reported in detail.  If any requested medical 
opinion cannot be given, the examiner should 
state the reason(s) why.

6.  After completion of 1, 2, 3 and 4 above, 
the Veteran schedule the Veteran for a VA 
psychiatric examination, to determine the 
nature and etiology of any psychiatric 
disorder found.  The entire claims file 
must be made available to the examiner 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include 
psychological testing, if deemed warranted) 
should be accomplished (with all findings 
made available to the examiner prior to 
completion of the report), and all clinical 
findings should be reported in detail.

The examiner should identify any psychiatric 
disorder(s) found on examination.  For any 
such diagnosed disorder, the examiner should 
offer an opinion, consistent with sound 
medical principles, as whether it is at 
least as likely as not (50 percent or 
greater probability) that such disorder is 
the result of injury or disease incurred or 
aggravated by (a) disease or injury during 
active duty or ACDUTRA in the Army Reserves; 
(b) injury during a period of INACDUTRA in 
the Army Reserves; or (c) is proximately due 
to, or is aggravated, by any of the Veteran's 
service-connected disabilities.  The Veteran 
is service connected for: residuals of a head 
injury, migraine headaches, and left knee 
medial meniscus tear.  If aggravation of a 
nonservice-connected disorder by any service-
connected disability is found, the examiner 
should attempt to quantify the degree of 
additional disability resulting from the 
aggravation.  

The examiner should clearly outline the 
rationale for any opinion or conclusion 
expressed and all clinical findings should be 
reported in detail.  If any requested medical 
opinion cannot be given, the examiner should 
state the reason(s) why.

7.  After completion of 1, 2, 3 and 4 above, 
schedule the Veteran for an appropriate VA 
examination in accord with Training Letter 
No. 10-02, to ascertain whether claimed 
hearing loss and tinnitus is related to Army 
reserve service.  The entire claims file, to 
include a complete copy of the REMAND, must 
be made available to the examiner designated 
to examine the appellant, and the report of 
examination should include discussion of the 
Veteran's documented medical history and 
assertions. All appropriate tests and studies 
should be accomplished and all clinical 
findings should be reported in detail.

In accord with Training Letter No. 10-02, the 
examiner should specifically indicate, with 
respect to each ear, whether the appellant 
currently has tinnitus and hearing loss to an 
extent recognized as a disability for VA 
purposes (i.e., an auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz of 40 decibels or greater; or an 
auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 
Hertz of 26 decibels or greater; or speech 
recognition scores using the Maryland CNC 
test of less than 94 percent).

If any hearing loss disability and/or 
tinnitus is diagnosed, also with respect to 
each ear, the physician should offer an 
opinion, consistent with sound medical 
principles, as whether it is at least as 
likely as not (50 percent or greater 
probability) that such disability is the 
result of injury or disease (to particularly 
include alleged in-service noise exposure) 
incurred or aggravated by (a) disease or 
injury during any period of active duty for 
training (ACDUTRA) in the Army reserves; or 
(b) injury during a period of inactive duty 
training (INACDUTRA) in the Army reserves.  
If tinnitus is associated with conditions 
other than hearing loss, the audiologist must 
indicate that the complaint of tinnitus 
requires referral to another provider 
(appropriate provider to be determined by the 
VA Medical Center (VAMC), Compensation & 
Pension (C&P) Director or other responsible 
person as with contractors) for determination 
of etiology.

The examiner should set forth all examination 
findings meeting the provisions of Training 
Letter No. 10-02, along with a complete 
rationale for the conclusions reached, in a 
printed report.  If any requested medical 
opinion cannot be given, the examiner should 
state the reason(s) why.

9.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the claims remaining on appeal, in light of 
all pertinent evidence and legal authority.  
In particular, issue an SSOC documenting 
consideration of the former rating criteria 
in effect prior to October 23, 2008, for the 
period from January 30, 2008 to October 23, 
2008 for residuals of a head injury and 
whether: (1) "staged rating," pursuant to the 
Fenderson and Hart decisions, cited to above, 
and (2) referral for an extraschedular rating 
under the provisions of 38 C.F.R. § 3.321(b) 
are warranted.  If any benefit sought on 
appeal remains denied, furnish to the Veteran 
and his representative an appropriate SSOC 
that includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

No action is required of the appellant until further notice.  The 
Board will take this opportunity to advise the appellant that the 
conduct of the efforts as directed in this remand, as well as any 
other development deemed necessary, is needed for a comprehensive 
and correct adjudication of his claims.  His cooperation in VA's 
efforts to develop his claims, including reporting for any 
scheduled VA examination, is both critical and appreciated.  The 
appellant is also advised that failure to report for any 
scheduled examination may result in the denial of the claim(s).  
See 38 C.F.R. § 3.655 (2010).  The appellant has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. R. VAVRINA 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


